Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 11, 2020

                                     No. 04-18-00906-CV

                          AMERICAN ASSURANCE COMPANY,
                                     Appellant

                                              v.

           Noela De Los Santos, Individually and as next friend of Kimberly A. Ruiz,
                                         Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 06-11-45222-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

     The panel has considered the Appellees’ Motion for Rehearing En Banc, and the motion is
DENIED.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2020.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court